Exhibit 32.1 Section ertification CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the filing of this annual report on Form 10-K for the Year Ended January 5, 2008 (the "Report") by Pomeroy IT Solutions, Inc., the undersigned hereby certifies that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of Pomeroy IT Solutions, Inc. March 25, 2008 /s/ KeithR.Coogan KeithR.Coogan President and Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to Pomeroy IT Solutions, Inc. and will be retained by Pomeroy IT Solutions, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. E-19
